DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Claim status
3.	Claims 16-35 are pending; claims 16, 29 and 35 are independent. Claims 1-15 have cancelled.
Response to Arguments
4.	Applicant's arguments filed 06/11/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 16-20, 23-26, 29-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2016/0133170), and further in view of Svendsen (US 2007/0245376).
Regarding claims 16, 29 and 35, Fateh teaches an apparatus (fig. 15), a method (Para 0002) and a non-transitory computer readable medium comprising program instructions stored thereon (para 0114) for performing at least the following:
at least one processor (fig. 15, central processing units ("processors") 1502); and 
at least one memory (fig. 15, the memory 1504) comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Para 0114), cause the apparatus to perform at least the following: 
render, in a first state (fig. 9, high resolution), any portion of content for rendering that is not defined as restricted content and render, in a second state (fig. 9, low resolution), different to the first state, any portion of the content for rendering that is defined as restricted content (fig. 9 and Par 0106, wherein a focal point 940 that is the subject of a user's gaze, a high resolution area 942 surrounding the focal point 940, and a low resolution area 944 that encompasses the remainder of the digital image),and
use a combination of a user perception direction and an observation field of perception to define restricted content (fig. 9 and Paras 0107-0108, wherein the 
Fateh does not expressly disclose wherein the restricted content comprises content restricted from view based on having been previously observed a predefined number of times or having been previously observed for a predefined cumulative viewing time.
However, Svendsen disclosed fig. 1 and Paras 0023 and 0033, wherein the previews database 26 operates to store a number of previews of media content, such as previews of songs or videos. A preview may alternatively be the entire media file with Digital Rights Management (DRM) restrictions permitting only a segment of the media content to be played or permitting the entire media content to be played only a limited number of times, such as three. The previews are selected by the central system 16 based on the current play history or a previous version of the play history of the portable media player 12. Once selected, the previews are provided to the portable media player 12 via the user system 14.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an apparatus and a method of Fateh by incorporated the teaching of Svendsen to include a preview media file with restrictions in order to get a predictable result.
Regarding claim 17, Fateh teaches an apparatus as claimed in claim 16, further caused to use a combination of the user perception direction and a rendering field of perception to define the content for rendering (fig. 9 and Para 0107). 
Regarding claim 18, Fateh teaches an apparatus as claimed in claim 17, wherein the rendering field of perception is one of multiple different rendering fields of perception that overlap to cover a visual scene that extends in a horizontal plane for at least 180.degree, and in a vertical plane for at least 60.degree (Fig. 4 and Pars 0071-0076). 
Regarding claim 19, Fateh teaches an apparatus as claimed in claim 16, wherein the observation field of perception is less than the rendering field of perception in at least one dimension or wherein the observation field of perception is less than the rendering field of perception in all dimensions (fig. 9 and Paras 0106-0108). 
Regarding claim 20, Fateh teaches an apparatus as claimed in claim 16, wherein the second state is constrained relative to the first state or the second state has less information content than the first state (fig. 9 and Paras 0106-0108). 
Regarding claim 23, Fateh teaches an apparatus as claimed in claim 16, wherein the content for rendering is visual image content comprising time-varying images at different relative times, the method comprising using a combination of the user perception direction and an observation field of perception at a relative time to define restricted content of the still image at that time only and no other relative time (fig. 9 and Paras 0106-0108).   
Regarding claim 24, Fateh teaches an apparatus as claimed in claim 16, further caused to use a combination of the user perception direction and an observation field of perception to define observed content, wherein each rendering up to and including an Nth rendering of observed content is in the first state and each rendering after and including an (N+1)th rendering of the observed content is in the second state (fig. 9 and Paras 0106-0108).   
Regarding claim 25, Fateh teaches an apparatus as claimed in claim 16, further caused to use the combination of a user perception direction and an observation field of perception to define observed content, wherein a first rendering of the observed content is in the first state and any subsequent rendering of the observed content is in the second state (fig. 9 and Paras 0106-0108).   
Regarding claim 26, Fateh teaches an apparatus as claimed in claim 16, wherein the perception direction is a direction of user orientation or a direction of user gaze (fig. 9 and Para 0106).
Regarding claim 30, Fateh teaches a method as claimed in claim 29, comprising using a combination of the user perception direction and a rendering field of perception to define the content for rendering (fig. 9 and Paras 0106-0108). 
Regarding claim 31, Fateh teaches a method as claimed in claim 30, wherein the rendering field of perception is one of multiple different rendering fields of perception that overlap to cover a visual scene that extends in a horizontal plane for at least 180.degree. and in a vertical plane for at least 60.degree (Fig. 4 and Pars 0071-0076). 
Regarding claim 32, Fateh teaches a method as claimed in claim 29, wherein the observation field of perception is less than the rendering field of perception in at least one dimension or wherein the observation field of perception is less than the rendering field of perception in all dimensions (fig. 4 and Pars 0071-0076). 
Regarding claim 33, Fateh teaches a method as claimed in claim 29, wherein the second state is constrained relative to the first state or the second state has less information content than the first state (fig. 9 and Paras 0106-0108). 
7.	Claims 21, 22, 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2016/0133170), in view of Svendsen (US 2007/0245376), and further in view of Chessa  (US 2014/0327613).
Regarding claims 21 and 34, Fateh in view of Svendsen teaches an apparatus as claimed in claim 16 and a method as claimed in claim 29 above, but, Fateh in view of Svendsen does not expressly disclose wherein the content for rendering is a still image, the method comprising using the combination of the user perception direction and the 
However, Chessa disclosed in figs 7 and Paras 0054-0057, wherein an observer whose eyes are located in a different position O. sub. I .sup. L,R, for example O.sub.1.sup.L,R or O.sub.2.sup.L,R, still perceives the object T in its real position, and therefore correctly perceives its three-dimensional shape, because an associated pair of stereoscopic images t .sub. i .sup. R, t .sub. i .sup. L (t.sub.1.sup. R, t .sub.1.sup.L and t.sub.2.sup.R, t .sub. 2 .sup. L respectively) is generated with respect to his position, these images being determined on the basis of the updated positions of the virtual cameras C .sub. i .sup.L,R (C.sub.1.sup.L,R and C.sub.2.sup.L,R). The observer's movements are compensated by measuring (estimating) the positions of his eyes and placing the virtual cameras in the same positions, the corresponding generalized asymmetric view volumes V.sub.L, V.sub.R, updated as a function of the detected position of the observer, being calculated for these cameras, subject to the requirement that the respective focal planes or projection planes P.sub.L, P.sub.R must always coincide with the display screen.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an apparatus and a method of Fateh in view of Svendsen by incorporated the teaching of Chessa in order to get a predictable result.
Regarding claim 22, Fateh in view of Svendsen and in view of Chessa teaches an apparatus as claimed in claim 16, wherein the content for rendering comprises time-varying content, the method comprising using a combination of the user perception 
wherein the apparatus is further caused to: use a combination of a user perception direction at a second relative time, subsequent to the first relative time, and the rendering field of perception to define content for rendering at the second relative time (fig. 8 and 0059-0071, Chessa);  
render in a first state at the second relative time any portion of the content for rendering that is not defined as restricted content and rendering in a second state at the second relative time, different to the first state, any portion of the content for rendering that is defined as restricted content; and use a combination of the user perception direction at the second relative time and the observation field of perception to enable re-definition of the restricted content for relative times subsequent to the second relative time (fig. 10 and Pars 0083-0088 Chessa). In addition, the same motivation is used as the rejection in claim 1. 
Regarding claim 27, Fateh in view of Svendsen and in view of Chessa teaches an apparatus as claimed in claim 16, further 
caused to use: use a combination of a user perception direction and a display field of view to define visual content for display; display in a first state any portion of the visual content for display that is not defined as restricted visual content and display in a second state, different to the first state, any portion of the visual content for display that is defined as restricted content;  and use a combination of the user perception direction and an observation field of view to define observed content, wherein the definition of 
or 
use a combination of the user perception direction at a first relative time and a display field of view at a first relative time to define visual content for display at the first time (fig. 7 and pars 0054-0057, Chessa);  
display in a first state at the first relative time any portion of the visual content for display that is not defined as restricted visual content at the first relative time and display in a second state at the first time, different to the first state, any portion of the visual content for display that is defined as restricted visual content at the first relative time (fig. 8 and 0059-0071, Chessa); and 
use a combination of the user perception direction and an observation field of view to define observed visual content at the first relative time, wherein the definition of observed content at the first relative time is used to enable re-definition of the restricted content at the first relative time for subsequent use, wherein the visual content is variable and varies in time (fig. 7 and pars 0054-0057, Chessa).  In addition, the same motivation is used as the rejection in claim 1. 






7.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2016/0133170), in view of Svendsen (US 2007/0245376), and further in view of Tammi (US 2015/0139426).
Regarding claim 28, Fateh in view of Svendsen teaches an apparatus as claimed in claim 16, but, Fateh in view of Svendsen does not expressly disclose further caused to use: use a combination of the user perception direction at a first relative time and a front field of hearing to define sound content for rendering at the first time; render in a first state at the first relative time any portion of the sound content for rendering that is not defined as restricted sound content for the first relative time and render in a second state at the first time, different to the first state, any portion of the sound content for rendering that is defined as restricted sound content for the first relative time; and use a combination of the user perception direction and a front field of hearing to define observed sound content at the first relative time, wherein the definition of observed sound content at the first relative time is used to enable re-definition of the restricted sound content at the first relative time for subsequent use, wherein the sound content is variable and varies in time.
	However, Tammi disclosed in figs 11/12 and Paras 0164-0174, wherein receiving the detected motion input (fig. 12, step 1101), to determine audio sources. The operation of determining the virtual position relative to the audio source directions is shown in FIG. 12 by step 1103.The operation of determining virtual position dominant sound source angles is shown in FIG. 12 by step 1105. The virtual motion audio processor 1003 can further use the new virtual position dominant sound source angles and from these determine or synthesize audio channel outputs using the virtual position 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an apparatus of Fateh in view of Svendsen by incorporated the teaching of Tammi in order to get a predictable result.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fateh (US 2016/0131908), relates to display devices for virtual and augmented reality content, and more specifically to methods and systems that improve the effectiveness of head-mounted displays (HMDs) and the comfort of users.
Tanaka (US 2014/0252205), relates to a radiation imaging system, a control apparatus, a control method, and a storage medium.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/5/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625